Citation Nr: 9926856	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  93-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for residuals of 
laceration to left foot.

3.  Entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1955 
to December 1959, as well as several years of inactive 
service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above issues. 

In June 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Remand 
instructions to the extent possible.  Therefore, this case is 
ready for appellate review.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
has ever had a skin rash, and his claim for service 
connection for this condition is not plausible.

2.  The appellant's claims for service connection for 
residuals of laceration to left foot and right ankle fracture 
are plausible, and the RO has obtained sufficient evidence 
for a fair disposition of these claims.

3.  The current scar on the appellant's left foot and his 
current right ankle disability did not result from disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for a skin rash, and there is no statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant has presented well-grounded claims for 
service connection for residuals of laceration to left foot 
and right ankle fracture, and VA has satisfied its statutory 
duty to assist him in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

3.  The appellant is not entitled to service connection for 
residuals of laceration to left foot and residuals of a right 
ankle fracture.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, and 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The Board has reviewed all the evidence of record, which 
consists of the appellant's service medical records, his 
contentions in statements to the RO, VA treatment records 
dated from 1993 to 1999, the report of a VA physical 
examination conducted in 1994, and medical records from 
Brookwood Medical Center and Walker Regional Medical Center.

A. Skin rash

There is no evidence of a plausible claim for service 
connection for a skin rash.  The evidence does not show that 
the appellant has ever had a skin rash.  At no time has a 
medical professional indicated that examination of the 
appellant has shown evidence of a skin rash. 

Since the medical evidence does not show a current disability 
due to a skin rash, the appellant's claim for service 
connection is not well grounded.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).

The Board is cognizant of the fact that the appellant 
maintains that he has a skin rash as a result of his military 
service.  However, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own 
unqualified opinion.  There is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Grivois v. Brown, 6 Vet. App. 
136, 139-40 (1994) (noting that "implausible claims should 
not consume the limited resources of the VA and force into 
even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).

Nonetheless, where a claim is not well grounded, it is 
incomplete, and VA is obliged under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995).  The RO notified the appellant in the 
rating decision on appeal that the evidence did not show that 
he had the claimed skin rash.  The Board views that 
information, in conjunction with the information contained in 
the Statement of the Case and in this decision, as informing 
the appellant of the type of evidence needed, thus satisfying 
Robinette.  See also Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Board finds that VA has no outstanding or further duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits as he 
has not referred to any specific piece of evidence that is 
missing.  38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the 
record suggests the existence of evidence that might well 
ground this claim.  The appellant has not indicated that a 
medical professional has told him that he has a skin rash. 

While the RO denied service connection on the merits rather 
than on the basis that the claim was not well grounded, the 
Board concludes that such rating action amounts to no more 
than harmless error and is not prejudicial to the appellant, 
as his arguments concerning the merits of the claim included, 
at least by inference, the argument that sufficient evidence 
to establish a well-grounded claim is of record.  Moreover, 
the 1999 Supplemental Statement of the Case addressed the 
issue of whether this claim was well grounded, and the 
appellant therefore received appropriate notice of the 
requirements of a well-grounded claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-
92) at 7-10.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the appellant has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that he has the claimed skin rash, the claim for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 

B. Residuals of laceration to left foot and residuals
of right ankle fracture

The appellant's claims for service connection for residuals 
of laceration to left foot and right ankle fracture are 
plausible.  He has submitted competent lay evidence of 
incurrence of these injuries during service.  Although his 
service medical records do not document such injuries, his 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The VA examiner in 
1994 concluded that the appellant currently has a well-healed 
laceration on the medial aspect of the left ankle secondary 
to a cut and status post fracture of the right ankle with 
some mild decreased range of motion and post-traumatic 
arthralgias.  Assuming the credibility of this evidence, 
these claims must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The appellant having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained.  The appellant was provided an opportunity to 
submit a list of medical professionals that had treated him 
for the claimed conditions, but he did not respond.  Also, he 
was provided an appropriate VA examination.  Sufficient 
evidence is of record to decide the appellant's claims 
fairly.  Therefore, no further development is required. 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The only evidence in support of the appellant's claims is the 
diagnoses of the VA examiner in 1994.  The evidence not 
favorable to these claims includes the balance of his medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for residuals of laceration to 
the left foot and right ankle fracture because the evidence 
reflecting that these conditions are not related to an 
inservice disease or injury is more persuasive and of greater 
weight than the evidence indicating that such a relationship 
is plausible.

The VA examiner's diagnoses are not persuasive in light of 
the evidence of record.  The appellant reported a history of 
incurring a laceration to the left foot during service and or 
fracturing the right ankle in a parachute jump during 
service.  The VA examiner diagnosed residuals of the reported 
injuries.  However, relevant judicial precedent provides that 
the Board is not bound by such a diagnosis in certain 
situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting the diagnoses.  The VA 
examiner did not see the appellant until more than 30 years 
after his separation from service.  There is no indication 
that the examiner reviewed the appellant's service medical 
records.  Therefore, it appears that the examiner's diagnoses 
were based solely on the appellant's report of his inservice 
injuries and of his symptoms, a report that is not plausible 
in light of the other evidence of record, as discussed below. 

In this case, the history as related by the appellant is 
unsupported by the evidence.  First, the contemporaneous 
evidence of record does not support the history reported by 
the appellant to the VA examiner.  Nowhere in his service 
medical records is evidence of an inservice laceration to the 
left foot or right ankle injury, and clinical evaluations of 
his feet, lower extremities, and scars were normal upon 
separation from service.  Associated with the claims file are 
reports of physical examinations conducted during the 
appellant's inactive service with the National Guard, which 
are dated from 1976 to 1992.  Every clinical evaluation of 
his feet, lower extremities, and scars were normal during 
this time period.  On Reports of Medical History completed by 
the appellant in 1976, 1982, 1986, 1989, and 1992, he denied 
having any swollen or painful joints or foot trouble.  
Although he reported incurring broken bones, these concerned 
a finger and arm; at no time did he report prior injury to 
the right ankle or left foot.  

Moreover, there are no post-service medical records showing 
complaints of or treatment for residuals of laceration to the 
left foot and fracture of the right ankle.  The first such 
post-service complaints were in connection with the 
appellant's claims for compensation.  The records from his 
period of National Guard service showed that at no time prior 
to filing a claim for compensation did the appellant indicate 
either that he had incurred a laceration to the left foot 
during service or that he had injured his right ankle during 
service.  It is persuasive that the appellant failed to 
report the alleged inservice injuries on every report of 
medical history completed between 1976 and 1992.  It was only 
at the time of his claims for compensation that the appellant 
began to report such a history.  For these reasons, the Board 
finds his current reported history regarding his inservice 
laceration to the left foot and fracture of the right ankle 
to be incredible.

The Board is cognizant of the fact that the appellant 
maintains that he has residuals from inservice laceration to 
the left foot and fracture of the right ankle.  However, as 
discussed above, he is not competent to render such an 
opinion.

For these reasons, the Board concludes that the evidence 
against the appellant's claims is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the appellant's current scar on the left foot and right 
ankle disorder were not caused by an inservice disease or 
injury.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for residuals of laceration to the left 
foot and residuals of a right ankle fracture, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1998).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's current scar on the left foot 
and right ankle disorder.


ORDER

Entitlement to service connection for a skin rash, residuals 
of laceration to left foot, and residuals of a right ankle 
fracture is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

